Citation Nr: 1411474	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran was scheduled to testify before the Board in February 2014 in connection with this appeal.  In a January 2014 communication, the Veteran asked to have the hearing cancelled.  Therefore, her hearing request is considered withdrawn.


REMAND

The Veteran has asserted that she has a bilateral hip disability and a bilateral knee disability as a result of strenuous activity during her active service.  The Veteran has submitted private medical statements relating the disabilities to service, but those medical statements do not provide an adequate rationale.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine whether the claimed disabilities are related to her service.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file, to include the private opinions regarind the etiology of claim hip and knee disabilities, and should note that review in the report.  All indicated studies should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disability was incurred in service or is related to service.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability was incurred in service or is related to service.  A rationale for the opinions should be stated.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


